Exhibit 10.5

 

Avista Corporation

2006 NEO Performance Shares Grant Table

 

Name and Principal Position

--------------------------------------------------------------------------------

  

Performance

Shares

--------------------------------------------------------------------------------

  

Restricted

Shares

--------------------------------------------------------------------------------

Gary G. Ely

   47,600    12,600

Chairman of the Board, President and Chief Executive Officer

         

Malyn K. Malquist

   11,500    3,000

Senior Vice President and Chief Financial Officer

         

Scott L. Morris

   11,500    3,000

Senior Vice President

         

David J. Meyer

   3,900    1,000

Vice President and Chief Counsel for Regulatory and Governmental Affairs

         

Karen S. Feltes

   11,500    3,000

Senior Vice President of Human Resources and Corporate Secretary

         

 

The table above shows information regarding performance shares and restricted
shares granted under the Company’s Long-Term Incentive Compensation Plan as
approved by the Compensation & Organization Committee of the Board of Directors
on February 9, 2006 to each executive officer who is expected to be a NEO in the
2006 Proxy Statement.

 

The performance share awards will be issued only if the Company achieves certain
relative shareholder return targets when measured against the S&P 400 MidCap
Utilities Index over a three-year period ending December 31, 2008. The amount of
the payment with respect to any award is determined at the end of the three-year
performance cycle based on the Company’s final average percentile ranking
relative to the S&P 400 MidCap Utilities Index and is payable at the Company’s
option in either cash or Company Common Stock, or both. The number of
performance shares paid to executive officers at the end of the three-year cycle
will range from 0 to 150 percent of the grant. No performance shares will be
paid unless the Company achieves at least the 45th percentile ranking in
relative shareholder return when measured against the S&P 400 MidCap Utilities
Index over the performance period. To receive 100 percent of the award, the
Company must rank at the 55th percentile among the S&P 400 MidCap Utilities
Index. To receive the maximum of 150 percent of the award, the Company must
perform at or above the 85th percentile ranking. The Company uses a
sliding-scale approach to indicate the percentage of potential award for varying
levels of performance above and below the targeted level. Individual awards are
based on actual results using a sliding scale between threshold (45th
percentile), target (55th percentile), and exceeds (85th percentile) levels.
Dividend Equivalent Rights are calculated and paid out in cash when and to the
extent the performance shares are paid.

 

The Long-Term Incentive Plan for 2006 and beyond will have a combination of
performance shares and restricted shares. Of the total award, 75 percent will be
delivered through performance shares and 25 percent through restricted shares.
Restricted shares vest in equal thirds each year over a three-year period and
are payable in Avista Corp. Common Stock at the end of each year in the
three-year period if the service condition is met with the exception of
restricted shares for Gary G. Ely. In addition to the service condition, the
Company must meet a return on equity target for Mr. Ely’s restricted shares to
vest.